Exhibit 99.2 Numerex Corp. Contact: Alan Catherall 770 485-2527 Investor Relations Contact: Seth Potter 646 277-1230 Press Release For Immediate Release Numerex Reports Third Quarter 2009 Financial Results Reaffirms 30%-40% Subscription Growth Guidance ATLANTA, Ga. – November 5, 2009—Numerex Corp (NASDAQ:NMRX),a leading single source provider of secure machine-to-machine (M2M) products and services,today announced financial results for its third quarter ended September 30, 2009. “Our strategy of streamlining the M2M deployment process for our customers is gaining traction evidenced by the strong growth in subscriptions and recurring service revenues,” said Stratton Nicolaides, chairman and chief executive officer. As a result of recent customer wins, forged carrier alliances, and the positive trends in our business, we provide the following fourth quarter and full year outlook: · We are re-affirming our guidance of achieving between 30% and 40% growth in our year-over-year digital subscription base, which translates to adding at least 69,000 subscriptions during the fourth quarter of 2009. · We anticipate total revenue for the fourth quarter of 2009 will range from $13.0 million to $13.5 million which includes service revenues of $8.2 million to $8.5 million. · We expect to achieve positive net income during the fourth quarter of 2009 excluding any unexpected extraordinary or non-recurring items. Key financial metrics for the third quarter of 2009 include: · Subscriptions (recurring M2M network and application service connections) to our network and application platforms continue to increase at a robust pace with total subscriptions, excluding analog, reaching 843,000 at the end of the third quarter. This compares with 652,000 recorded at the end of the third quarter last year, reflecting a 29% growth rate.
